Citation Nr: 1334865	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  11-23 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than July 19, 2010 for the award of additional compensation paid for the Veteran's dependent spouse. 

2.  Entitlement to a rating in excess of 10 percent for bilateral flat feet. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which added the Veteran's spouse as a dependent effective July 19, 2010 with additional the payment of additional compensation to start on August 1, 2010.  

In March 2012, the Veteran testified at a hearing before the Board at the Board's Central Office in Washington, D.C.  A transcript of the hearing is of record.  

The Veteran submitted evidence relevant to his claim for an earlier effective date at the March 2012 hearing.  This evidence was accompanied by a waiver of initial consideration by the agency of original jurisdiction (AOJ).  Thus, the Board will consider the claim on the merits.  See 38 C.F.R. § 20.1304 (2013).

The issue of entitlement to a rating in excess of 10 percent for bilateral flat feet is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2009 rating decision, the Veteran was awarded service connection and an initial 30 percent evaluation for posttraumatic stress disorder (PTSD) effective June 23, 2008. 

2.  A March 13, 2009 notification letter requested that the Veteran submit information regarding his dependents within one year; a response to this letter was not received within the one year deadline. 

3.  On July 19, 2010, the Veteran submitted VA Form 21-686c, "Declaration of Status of Dependents," providing his dependent spouse's Social Security number and a copy of his marriage license and certificate.

4.  A November 2010 administrative decision notified the Veteran that his dependent spouse was added to his award effective July 19, 2010 and payment would commence August 1, 2010, the first day of the month following the date he became eligible for dependency allowance.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 19, 2010, for the award of additional compensation for the Veteran's dependent spouse have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).
There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Veteran's effective date claim on appeal, no notice is necessary because the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by a failure to provide VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).


Claim for an Earlier Effective Date

The November 2010 administrative decision on appeal granted additional disability compensation for the Veteran's dependent spouse effective July 19, 2010.  The first payment with consideration of the Veteran's spouse was made on August 1, 2010.  The Veteran contends that an earlier effective date is warranted for the award of compensation for his dependent spouse as they have been married since 1978 and VA had knowledge he was married at the time his claim for service connection for PTSD was received. 

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  See 38 U.S.C.A. § 1115.  The effective date of an award of additional compensation for dependents based on the establishment of a 30 percent or more rating will be the latest of the following dates: (1) date of claim for dependency; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110(f), (n) ; 38 C.F.R. § 3.401(b)(1).

The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31. 

The Veteran filed a claim for entitlement to service connection for PTSD that was received by VA on June 23, 2008.  The claim did not include any information regarding the Veteran's dependents.  Service connection for PTSD was granted in a March 2009 rating decision and an initial 30 percent evaluation was assigned effective June 23, 2008.  Prior to June 23, 2008, the Veteran's combined evaluation for compensation was only 10 percent; thus, he did not have a disability rating in excess of 30 percent or more. 

The Veteran was mailed a letter on March 13, 2009 notifying him of the award of service connection for PTSD.  The letter stated that he was being paid as a single veteran with no dependents.  The letter also noted that before the Veteran could receive additional benefits for any dependent(s), VA required a completed copy of the enclosed VA Form 21-686c, "Declaration of Status of Dependents."  The Veteran was informed he had one year from the date of the letter, i.e. until March 19, 2010, to return the requested information and receive payment from the date his original claim was received.  Otherwise, VA would pay any additional compensation for dependents from the date it received the requested evidence.  No response was received to this letter. 

In a June 2010 rating decision, an increased 50 percent evaluation was assigned for PTSD effective June 23, 2008.  The July 2010 notice letter that accompanied the rating decision again informed the Veteran that VA's information regarding his dependents was not complete.  He was again asked to complete and submit VA Form 21-686c.  On July 19, 2010, VA received the Veteran's completed Form 21-686c and a copy of his license and certificate of marriage establishing that he married his current spouse in July 1978.  Additional compensation based on the Veteran's dependent was awarded in November 2010 effective July 19, 2010, the date VA received his documents establishing dependency. 

The Board must now determine whether an effective date earlier than July 19, 2010 is warranted for the award of additional compensation based on the Veteran's dependent spouse.  As noted above, effective dates for additional compensation for dependents will be the latest of the date of claim for dependency; the date the dependency arises; the effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or the date of commencement of the service member's award. 38 C.F.R. § 3.401(b).  

In this case, the Veteran and his spouse were married in 1978; however, a 30 percent disability rating was not in effect prior to June 2008.  As such, the Board cannot award an effective date based on the date of the Veteran's marriage.  Additionally, the effective date of the qualifying disability and the date of commencement of the service member's award are the same: June 23, 2008, the date a 30 percent disability evaluation was assigned for the Veteran's service-connected PTSD.  Unfortunately, the Veteran did not submit the information requested by VA regarding his dependent spouse within a year from the March 13, 2009 notice letter.  The Veteran testified in March 2012 that he was negligent in not returning the information within the year deadline, but at the time questioned why he needed to prove his marriage to VA.  In any event, VA clearly did not receive the Veteran's Form 21-686c until July 19, 2010.  Thus, the appropriate effective date for the award of additional benefits based on the Veteran's dependent spouse is the date of claim for dependency, July 19, 2010, the date VA received the Veteran's Form 21-686c and marriage license and certificate.  

To the extent the Veteran contends that VA had actual knowledge of his marriage prior to receipt of the Form 21-686c, review of the record shows that the Veteran reported his marriage to his current spouse on various applications for compensation received by VA since February 1987.  However, VA had no proof that the Veteran remained married to her.  Moreover, the Veteran did not provide his spouse's Social Security number until July 2010 when he completed the requested dependency form.  Any person who applies for any VA compensation or pension benefit shall furnish VA with the Social Security number of any dependent upon whom the application is based.  See 38 U.S.C.A. § 5101(c).  As the Veteran never provided VA with his wife's Social Security number prior to July 2010, the Board cannot find that a claim for dependency was received prior to July 19, 2010.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than July 19, 2010, for additional compensation for his dependent spouse.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the claim must be denied.


ORDER

Entitlement to an effective date earlier than July 19, 2010 for the award of additional compensation paid for the Veteran's dependent spouse is denied.


REMAND

In May 2011, the Veteran filed a notice of disagreement with an April 2011 rating decision denying entitlement to a rating in excess of 10 percent for bilateral flat feet.  The Veteran has not been provided a statement of the case in response to the notice of disagreement and a remand is therefore required for the issuance of a statement of the case on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the appellant and his representative on the issue of entitlement to a rating in excess of 10 percent for bilateral flat feet.  The appellant should also be informed of the requirements to perfect an appeal with respect to this issue.  

2.  If the appellant perfects an appeal with respect to this matter, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


